Order in so far as it denies appellant’s motion to require plaintiff separately to state and number the alleged causes of action in the complaint and to bring in additional parties defendant affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein. The case is distinguishable from Bammon v. Holeproof Hosiery Company (233 App. Div. 699), where the complaint set out a cause of action in equity to reform several instruments because of mistake and fraud, and further causes of action for breach of such agreement as reformed. In the ease here decided no reforma*563tion is sought; the complaint stating merely an action to restrain defendants from violating a restrictive covenant contained in the plaintiff’s lease, for damages, and for an accounting of profits by defendants. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.